Citation Nr: 0812020	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-31 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for obstructive 
pulmonary impairment.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for loss of taste and 
smell.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2003, the RO determined that new and material 
evidence had been presented to reopen a claim for service 
connection for a degenerative joint disease, left knee.  In 
January 2006, the RO denied claims for service connection for 
bilateral hearing loss, tinnitus, sinusitis, and "loss of 
taste and smell."  In August 2006, the RO denied a claim for 
service connection for obstructive pulmonary impairment.  

With regard to the RO's August 2003 denial of the claim for 
"degenerative joint disease, left knee," the Board has 
determined that the issue is more accurately characterized as 
stated on the cover page of this decision.  

In September 2004, the veteran indicated on his appeal form 
(VA Form 9) that he desired a videoconference hearing before 
a Veterans Law Judge.  However, in a statement received by 
the RO in April 2007, the veteran stated that he wished to 
withdraw his request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2007).  Accordingly, the Board will proceed 
without further delay.





FINDINGS OF FACT

1.  In an unappealed decision, dated in July 2002, the Board 
denied a claim of entitlement to service connection for a 
left knee disorder.  

2.  The evidence received since the Board's July 2002 
decision which denied service connection for a left knee 
disorder, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  

2.  The veteran does not have a left knee disorder that was 
caused or aggravated by a service-connected disability.  

3.  The veteran does not have bilateral hearing loss, 
tinnitus, sinusitis, a loss of taste and smell, or 
obstructive pulmonary impairment, as the result of disease or 
injury that was present during his active military service 
from December 1952 to December 1954.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's July 2002 decision which denied a claim of 
entitlement to service connection for a left knee disorder; 
the claim for service connection for a left knee disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).

2.  The criteria for entitlement to service connection for a 
left knee disorder as secondary to service-connected right 
knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2007); Allen 
v. Brown, 7 Vet. App. 439 (1995).   

3.  Bilateral hearing loss, tinnitus, sinusitis, a loss of 
taste and smell, and obstructive pulmonary impairment, were 
not incurred in or aggravated by the veteran's active 
military service, nor may sensorineural hearing loss be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.316, 3.385 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
left knee disorder.  He asserts that his left knee became 
swollen beginning in basic training.   

In August 1996, the RO denied a claim for service connection 
for "cyst, left knee."  The veteran appealed, and in a July 
2002 decision, the Board denied the claim, which it 
characterized as a claim for service connection for a left 
knee disorder.  The Board denied the claim on the basis that 
the evidence did not establish that the veteran had a left 
knee disorder that was related to his service.  The veteran 
did not appeal this decision.  Thus, the Board's decision 
became final.  See 38 U.S.C.A. § 7104(b).  

Board decisions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

In February 2003, the veteran filed to reopen the claim.  In 
August 2003, the RO determined that new and material evidence 
had not been submitted to reopen the claim, which it 
characterized as a claim for degenerative joint disease, left 
knee.  The Board has determined that the issue is more 
accurately characterized as stated on the cover page of this 
decision.  In addition, to the extent that the RO interpreted 
the issue to include a claim based on secondary service 
connection, such a claim was not within the scope of the 
Board's July 2002 decision, and this aspect of the issue will 
therefore be discussed separately, below.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in July 
2002.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for arthritis, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record in July 2002 included the transcript 
of a hearing at the RO, dated in January 1997, in which the 
veteran testified that he had knee swelling and aching in 
boot camp.  He further testified that he sustained a knee 
injury in 1953 or 1954, and that he received post-service 
treatment at the Bonham VA in the 1970's (in March 1997 the 
VA facility in Bonham stated that it had no records for the 
veteran).  

The Board further notes that when read in context with the 
other evidence of record, that the veteran intended to assert 
that it was his right knee that had been injured in 1953 or 
1954.  See e.g., November 1997 VA examination report (showing 
that the veteran reported a history of a right knee injury in 
1954).

With regard to the veteran's service medical records, the 
veteran's separation examination report, dated in December 9, 
1954, as well as a service examination report dated December 
20, 1954, both showed that his lower extremities were 
clinically evaluated as normal.  

As for the post-service medical evidence, it consisted of VA 
and non-VA reports, dated between 1955 and 2001.  This 
evidence included a VA progress note, dated in August 1987, 
which noted mild degenerative changes in the knees, 
bilaterally.  A summary of X-ray reports further indicated 
that in September 1993, the findings were compatible with DJD 
(degenerative joint disease), and that in June 1994, the 
findings indicated mild DJD bilaterally.  A November 1997 VA 
joints examination also noted probable degenerative 
arthritis, bilaterally.  A January 1997 statement from a 
private physician noted that the veteran has bilateral 
rotational malpositioning of the femurs that could cause 
aggravation and pain with extensive use, as in boot camp.  

At the time of the July 2002 decision, there was no evidence 
of treatment for left knee symptoms during service, nor was a 
left knee disorder shown upon separation from service.  The 
earliest post-service evidence of treatment for left knee 
symptoms was dated in 1987, about 33 years after separation 
from service, and the Board determined that the preponderance 
of the evidence was against the claim that the veteran had a 
left knee disorder that was related to his service.  

Evidence received since the July 2002 decision consists of VA 
and non-VA reports, dated between 1982 and 2006.  This 
evidence includes a July 2001 VA examination report, which 
contains diagnoses that included degenerative arthritis of 
the left knee.  A VA progress note, dated in December 2001, 
shows that the veteran sustained a left knee injury during a 
fall.  He was noted to have an abrasion, but no laxity or 
instability.  A December 2002 VA progress note indicates 
chondromalacia of the knees.  

This evidence that was not of record at the time of the July 
2002 Board decision, is not cumulative, and is "new" within 
the meaning of 38 C.F.R. § 3.156.  However, the Board finds 
that this evidence is not material.  In this case, the 
veteran was shown to have arthritis of the left knee at the 
time of the Board's July 2002 decision, and none of the 
submitted evidence shows treatment for left knee symptoms 
prior to 1987 (i.e., prior to the earliest post-service 
treatment shown in July 2002), nor does it include competent 
evidence of a relationship between a left knee disorder and 
the veteran's service.  

In this regard, the veteran's representative has asserted 
that a May 2004 statement from Dr. C.T is new and material, 
"because it describes the current level of disability that 
the appellant is experiencing as a result of the right and 
left knee conditions."  

This statement, and an associated May 2004 report, is 
insufficient to reopen the claim.  Specifically, this 
evidence merely indicates that the veteran has degenerative 
joint disease of both knees, and notes that the veteran 
reported that he had sustained a right knee injury during 
service.  However, at the time of the Board's July 2002 
decision, there was already competent evidence to show that 
the veteran's left knee was productive of degenerative joint 
disease, and Dr. T did not associate the veteran's left knee 
disorder with his service.  The Board therefore finds that 
the submitted evidence does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  
The claim is therefore not reopened.  

The lay testimony and assertions as to a causal connection 
between service and a current disability are duplicative and 
not new and material.  Moray v. Brown, 5 Vet. App. 211 (1993) 
(lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  
Simply stated, the veteran is simply reiterating what was 
said to the VA before the last rating action in this case.  

The Board therefore finds that the submitted evidence is not 
both new and material and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

The left knee issue has been interpreted to include a claim 
based on secondary service connection.  

Service connection may be granted, on a secondary basis, for 
a disability, which is proximately due to, or the result of 
an established service-connected disorder. 38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the latter instance, the nonservice-connected 
disease or injury is said to have been aggravated by the 
service-connected disease or injury.  38 C.F.R. § 3.310.  In 
cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2007 ).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently. The intended effect of this amendment is to 
conform VA regulations to the Allen decision. 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.  

Service connection is currently in effect for degenerative 
arthritis of the right knee, and arthritis due to trauma of 
the right hand.  

In this case, there is no competent evidence to show that the 
veteran has a left knee disorder that is related to his 
service-connected right knee disability.  In this regard, the 
only competent opinion is found in a July 2004 VA examination 
report, which shows that the examiner concluded that it is 
less likely than not that the veteran's left knee disorder 
was related to his service-connected right knee injury, and 
that his left knee degeneration was due to the aging process.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  

The Board will now address the service connection claims.  

With regard to the claim for obstructive pulmonary 
impairment, the veteran argues that he has this condition as 
the result of exposure to gas during training, or, in the 
alternative, due to the weather.  See VA Form 119, dated in 
April 2006, veteran's VA Form 9, received in March 2007.  

The criteria for service connection have previously been 
discussed.  With regard to the claims for bilateral hearing 
loss, and obstructive impairment, the following law is also 
relevant:

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).  

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316 (2007). (It 
is noted that chronic bronchitis, asthma, or emphysema, and 
chronic obstructive pulmonary disease, are among the 
conditions that are associated with full body exposure to 
sulfur mustard.)  

The Board notes that the RO attempted to verify the veteran's 
assertions of exposure to gas, however, in a statement from 
the National Personnel Records Center (NPRC), dated in June 
2006, the NPRC essentially indicated that the service record 
was not available and may have been destroyed in a 1973 fire.  

The veteran's service medical records do not show treatment 
for any relevant symptoms, or any relevant diagnosis.  The 
veteran's separation examination report, dated in December 9, 
1954, as well as a service examination report dated December 
20, 1954, both showed that his nose, sinuses, mouth and 
throat, ears, drums, and lungs and chest, were all clinically 
evaluated as normal, and that chest X-rays were negative.  
The December 9, 1954 report notes that whispered and spoken 
voice tests were 15/15, bilaterally.  The December 20, 1954 
report notes that whispered voice tests were 15/15, 
bilaterally.  

The service medical records clearly provide evidence against 
these claims as a whole.

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1955 and 2006.  With regard to the 
claim for hearing loss, the evidence includes a VA report 
which lists one-word descriptions for treatment between 1982 
and 1984.  This list indicates that the veteran received 
"audio" "ortho" and "ear" treatment beginning in 1982, 
with no other details or findings provided.  An August 1983 
private claims form notes a diagnosis of bilateral sensory 
neural hearing loss.  An August 1983 private billing 
statement indicates that it is for hearing aids.  The 
evidence also includes a private audiogram report, dated in 
January 1985, which contains only charted results, but which 
appears to show hearing loss as defined at 38 C.F.R. § 3.385.  

Thereafter, the claims files contain a number of audiograms 
which also appear to show hearing loss as defined at 
38 C.F.R. § 3.385.  VA progress notes, dated beginning in 
2003, note mixed conductive and sensorineural hearing loss, 
otosclerisis, and complaints of tinnitus.  A VA audio 
examination report, dated in October 2005, shows that the 
diagnoses noted mixed hearing loss, bilaterally, bilateral 
constant tinnitus, and otosclerosis.  The examiner concluded 
that the most likely etiology of the veteran's current 
hearing loss was a combination of genetic and environmental 
factors that occurred subsequent to separation from service.  
The examiner further stated, "I can find no indication 
whatsoever that either hearing loss or tinnitus was incurred 
while on active duty.  Based on available evidence, it is my 
opinion that it is less likely than not that the veteran's 
current hearing loss and tinnitus are related to military 
service, particularly to military noise exposure."  

Such a medical opinion clearly provides evidence against this 
claim.  The Board finds that it is entitled to great 
probative weight.    

With regard to the other claims, this evidence shows 
treatment for sinusitis beginning in 1993, to include at 
least three operations.  Private treatment reports from the 
Paris Regional Medical Center, dated in 2004, show treatment 
for pneumonia.  VA progress notes, dated between 2003 and 
2006, contain notations of asthma, a mycobacterium gordonae 
infection, bronchiectasis, COPD (chronic obstructive 
pulmonary disease), arrhythmia, status post pacemaker, and 
mitral valve prolapse.  These reports note the use of an 
inhaler.  

The Board initially notes that there is no evidence of 
treatment for any of the claimed conditions during service, 
and none of the claimed conditions are noted on either of the 
veteran's examination reports, dated in December 1954.  
Therefore, the claimed conditions are not shown during 
service.  38 C.F.R. § 3.303.  

With regard to the claim for loss of taste and smell, under 
38 U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, there is no 
competent evidence which associates a loss of taste or smell 
with symptoms of a disease process, an injury, or a diagnosed 
condition.  The Board therefore finds that the evidence is 
insufficient to show that the veteran's loss of taste and 
smell are associated with a disease process, or injury, and 
that the claim must be denied.  

With regard to the claims for bilateral hearing loss, 
tinnitus, sinusitis, and obstructive pulmonary impairment, 
the earliest medical evidence of any of these conditions is 
dated in 1982.  This is approximately 27 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, there is no competent evidence to show that any 
of the claimed conditions are related to his service.  With 
regard to the claims for hearing loss, and tinnitus, the only 
competent opinions are found in the October 2005 VA audio 
examination report, and these opinions weigh against the 
claims.  

The Board finds that the post-service medical records, as a 
whole provides highly probative evidence against all claims, 
clearly indicating disorder that began many years after 
service with no connection to service. 

Finally, there is no competent evidence to show that the 
veteran had sensorineural hearing loss that was manifest to a 
compensable degree within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

The Board must find that the service and post-service medical 
records provide what only can be called overwhelming evidence 
against the veteran's claims, indicating problems that began 
decades after service with no connection to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The issues on appeal are based on the contention that 
bilateral hearing loss, tinnitus, sinusitis, a loss of taste 
and smell, and obstructive pulmonary impairment, were caused 
by service, which ended in 1954, more than 53 years ago, and 
that a left knee disorder is related to a service-connected 
disability.  In this case, while the veteran may be competent 
to report that he perceived hearing loss, tinnitus, sinus, 
sensory, and respiratory symptoms during service, and that he 
has left knee symptoms, when the veteran's service medical 
records (which show no treatment for any relevant symptoms, 
and no relevant diagnoses), and his post-service medical 
records are considered (which indicate that the earliest 
relevant evidence is dated no earlier than 1982, and which do 
not contain competent credible evidence of a nexus between 
any of the claimed conditions and the veteran's service, or a 
service-connected condition, and which do not show that a 
diagnosed condition, disease process, or injury, has been 
associated with the claimed loss of taste and smell), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that the claimed conditions are related to his 
service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In letters, dated in June 2003 (left knee), August 2005 
(bilateral hearing loss, sinusitis, a lung condition, and 
loss of taste and smell), and June 2006 (tinnitus), the 
veteran was notified of the information and evidence needed 
to substantiate and complete the claims.  With the exception 
of the June 2006 notice, the VCAA notices complied with the 
requirement that the notice must precede the adjudication.  
Mayfield v. Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 
2006); aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).   

With regard to the June 2006 notice and the claim for 
tinnitus, any defect with respect to the timing of this VCAA 
notice was nonprejudicial.  There is no indication that the 
outcome of the claim has been affected, as all evidence 
received has been considered by the RO.  The veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notice was not prejudicial. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

In a recent decision, Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  A review of the June 2003 VCAA 
notice shows that the veteran was notified that his claim for 
service connection for a left knee disorder was denied in 
August 2002 (i.e., the date of the notification of the 
Board's July 2002 decision).  It further informed the veteran 
of the criteria for service connection, and that he had to 
submit new and material evidence to reopen his claim, 
including new and material evidence of a current disability, 
as well as medical evidence showing that the claimed 
condition was incurred in service.  

Furthermore, a review of the veteran's statements, and those 
of his representative, indicates that the veteran, or those 
acting on his behalf, have actual knowledge of what is needed 
to reopen the claim, and have had a meaningful opportunity to 
participate in the development of his claim.  See e.g., 
veteran's representative's brief, dated in January 2008.  The 
Board therefore finds that no prejudice to the veteran will 
result from proceeding with adjudication without additional 
notice or process.  In summary, the veteran has been provided 
with adequate notice of what constitutes new and material 
evidence to reopen his claim for service connection.  Kent.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board, based on a review of the appellant's 
statements in this case, finds that the claimant has 
demonstrated an understanding of the evidentiary 
requirements, rebutting any presumption of prejudice.  As 
such, even if there were some type of problem with the notice 
provided by the RO, the Board finds that there have been no 
notice errors that have resulted in any prejudice to the 
appellant or affected the essential fairness of the 
adjudication. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The Board notes that 
despite assertions to the contrary in the representative's 
brief, dated in January 2008, that the RO has obtained the 
veteran's service medical records.  In this regard, in June 
2006, in response to the RO's attempt to verify the veteran's 
claim of exposure to gas, the NPRC indicated that the 
veteran's "service records" were not available.  

It appears that the representative interpreted the NPRC's 
response as pertaining to service medical records.  However, 
the claims files include the veteran's service medical 
records, and they have been discussed.  The RO has also 
obtained VA and non-VA medical records.  

With regard to the claim for a left knee disorder, as the 
Board has determined that new and material evidence has not 
been presented, a remand for an examination and/or an 
etiological opinion is not required to decide the claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  With regard to the 
claims for a left knee disorder (as secondary to service-
connected disability), bilateral hearing loss, and tinnitus, 
the veteran has been afforded examinations and etiological 
opinions have been obtained.  

With regard to the claims for loss of taste and smell, and 
sinusitis, the veteran has not been afforded an examinations, 
and etiological opinions have not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the service medical records do not show that he 
received any treatment for any relevant symptoms, or any 
relevant diagnosis.  His post-service medical records show 
that the earliest relevant evidence is dated no earlier than 
1993.  This is over 38 years after separation from service.  
In addition, the claims files do not contain competent 
credible evidence of a diagnosed condition, injury, or 
disease process associated with a loss of taste and smell, 
nor do they contain competent evidence of a nexus between 
sinusitis and the veteran's service.  

Simply stated, the service and post-service medical record 
weighs against the claims that he has a current disability 
involving a loss of taste and smell, or, that there is a 
connection between sinusitis and his service.  Further, the 
Board finds that competent medical evidence (the service and 
post-service treatment records) is on file for the VA to make 
a decision on these claims .  

Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  The Board finds that the service and post service 
medical record provides evidence against these claims.  The 
Board therefore concludes that decisions on the merits at 
this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

New and material evidence not having been submitted, service 
connection for a left knee disorder is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for sinusitis is denied.  

Service connection for obstructive pulmonary impairment is 
denied.  

Service connection for loss of taste and smell is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


